Citation Nr: 0705512	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  02-01 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating beyond 20 percent for 
service-connected right shoulder disorder.

2.  Entitlement to an initial rating higher than 10 percent 
for a right knee disorder.  

3.  Entitlement to a compensable initial rating for service-
connected left cheek laceration scar.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981, October 1982 to October 1986, and March 1987 to March 
1999.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board's October 2002 decision, in part, denied a higher 
initial rating for the right knee disorder.  The veteran 
appealed the October 2002 decision to the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court"), 
which vacated the Board's decision in a March 2003 Order.  In 
October 2003, the Board remanded all issues to the RO for 
development.  In May 2006, the Board again remanded the 
issues in this appeal to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review.  

The appeal as to the issue of entitlement to a compensable 
initial rating for service-connected left cheek laceration 
scar is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  The veteran's right shoulder disorder is manifested by 
complaints of pain with crepitus and mild atrophy; there is 
full range of motion and no evidence of tender scarring.  

2.  The veteran's right knee disorder is manifested by 
complaints of pain with no more than slight limitation of 
flexion, no instability, no arthritis, and without evidence 
of tender scarring.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent 
for a right shoulder disorder have not been met.  38 U.S.C.A. 
§§ 1155 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
Part 4, §§, 4.3 4.7, 4.10, 4.40, 4.45, 4.59, 4.69, 4.71, 
4.71a, Diagnostic Codes 5200-5203 (2006).  

2.  The criteria for an initial rating higher than 10 percent 
for a right knee disorder have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
Part 4, §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

A Right Shoulder Disorder

In August 1999, the RO granted service connection for status 
post Weaver Dunn procedure, right shoulder, dislocations, and 
assigned a noncompensable evaluation under DC 5203, effective 
from April 1999.  During the appeal, the RO granted a 10 
percent evaluation under DC 5203 in September 2004, and a 20 
percent evaluation under DCs 5203-5201 in October 2006, each 
effective from April 1999.  The matter remains before the 
Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
The veteran is right handed.  See February 2005 C&P 
examination report.

Diagnostic Code 5201, limitation of motion of the arm, 
provides ratings of 20 percent at shoulder level, 30 percent 
midway between the side and shoulder level, and 40 percent to 
25 degrees from the side, on the major side.  See 38 C.F.R. 
§ 4.71a.  The record does not support assignment of a rating 
beyond 20 percent under this diagnostic code because the 
veteran has full range of motion of the right shoulder.  This 
is reported on private examination in June 2000 and August 
2000, and on VA examinations in April 2004 and February 2005.  

As the 20 percent evaluation in effect is the maximum 
allowable under DC 5203, impairment of the clavicle or 
scapula, a higher rating is not possible under this 
diagnostic code.  38 C.F.R. Part 4, DC 5203 (2006).  

The Board has also considered diagnostic codes that rate 
shoulder impairments on the basis of ankylosis of the 
scapulohumeral articulation or impairment of the humerus.  
(DC 5200, 5202).  Those diagnostic codes do not apply in this 
case because there is no evidence in the private reports, VA 
examination reports, or VA outpatient treatment records that 
the veteran manifests those impairments.  

Because there is no X-ray evidence of traumatic arthritis in 
the veteran's right shoulder, (See, VA X-ray report dated in 
April 2004) the Board need not evaluate the veteran's 
disability under Diagnostic Code 5010, which allows for the 
assignment of ratings based on traumatic arthritis.  See 38 
C.F.R. § 4.71a.  Disabilities are rated under that diagnostic 
code using the criteria of Diagnostic Code 5003, which 
directs that degenerative arthritis be rated based on 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  See 38 C.F.R. § 4.71a.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Examination findings for the veteran did 
reveal pain on motion, grating, crepitus, and a mild degree 
of atrophy of the right shoulder.  (See, VA examinations of 
April 2004 and February 2005).  The April 2004 examiner noted 
that the veteran had functional impairment of no heavy 
lifting over 20 pounds, and no overhead work in a repetitive 
manner.  It was also noted that he is limited in strong 
pushing and pulling with the right arm.  However, the Board 
finds that a 20 percent schedular rating under Diagnostic 
Code 5201 adequately addresses and compensates the veteran 
for any additional functional limitation due to consideration 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See also DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  

The Board will also consider whether a separate, compensable 
evaluation is warranted for a surgical scar.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  Effective August 30, 
2002, new regulations were promulgated concerning ratings for 
skin disorders (including scars).  In this case the evidence 
does not show that a separate compensable rating is warranted 
for a right shoulder scar.  Under 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804 (effective prior to August 30, 
2002), a 10 percent evaluation is warranted for superficial, 
poorly nourished scars with repeated ulceration, or scars, 
which are shown to painful and tender on objective 
demonstration.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2006), a 10 percent evaluation is warranted for superficial 
scars that are painful on examination.  In this case, none of 
the medical evidence of record shows complaints or findings 
of pain or tenderness concerning the veteran's right shoulder 
scar.  

On VA examination in September 2000, the examiner noted a 
well-healed scar over the right anterior clavicle area.  On 
VA examination in April 2004, the examiner noted a 5-inch 
incision on the right shoulder, which was nontender, well 
healed, nonadherent and not indented.  Likewise on VA 
examination in February 2005, the examiner found that the 
veteran had a 5-inch anterior incision on the right shoulder 
that was well healed and non-tender on palpation.  Therefore, 
the Board finds that there is no evidence to show that the 
veteran has compensable manifestations of his right shoulder 
scar under any version of 38 C.F.R. § 4.118 or DC's contained 
therein.  38 C.F.R. Part 4, DC 7801, 7802, 7803, 7804, 7805 
(2006); 7803, 7804, 7805 (prior to August 20, 2002).  
Consequently, the assignment of a separate 10 percent 
evaluation for a right shoulder scar is not warranted.  

A Right Knee Disability

In August 1999, the RO granted service connection for status 
post partial meniscectomy of the right knee, and assigned a 
10 percent evaluation under DC 5260, effective from April 
1999.  

Limitation of flexion of the leg is rated 30 percent at 15 
degrees, 20 percent at 30 degrees, 10 percent at 45 degrees, 
and noncompensable (zero percent) at 60 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  Limitation of 
extension of the leg is rated 50 percent at 45 degrees, 40 
percent at 30 degrees, 30 percent at 20 degrees,  20 percent 
at 15 degrees, 10 percent at 10 degrees, and noncompensable 
(zero percent) at 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2006).  The evidence of record does not 
reflect that either extension or flexion of the veteran's 
right knee is limited to the degree that a rating beyond 10 
percent is warranted.  Private report of June 2000 shows full 
motion of the right knee.  On VA examination in September 
2000, extension was to 0 degrees and flexion was to 125 
degrees.  In February 2005 on VA examination, motion of the 
right knee was from 0 to 120 degrees.  In this case, the 
Board finds that a preponderance of the evidence shows that 
veteran's range of motion findings of record do not warrant 
an increased or separate compensable rating under either 
Diagnostic Code 5260 or 5261 for his service-connected right 
knee disability.  See also VAOPGCPREC 9-2004 (Separate 
ratings under Diagnostic Codes 5260 and 5261 may be assigned 
for disability of the same joint).

Diagnostic Code 5257 rates other impairment of the knee, 
recurrent subluxation or lateral instability, as 10 percent 
when slight, 20 percent when moderate, and 30 percent when 
severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).  
In this case, VA examination reports showed no findings of 
right knee abnormal instability or subluxation.  On VA 
examination in September 2000, while the veteran stated that 
his right knee felt unstable, the collateral and cruciate 
ligaments were intact.  He also complained of the right knee 
giving way on VA examination in February 2005; however, on 
examination, the examiner noted that there was no lateral 
movement and that the knee was stable.  Consequently, 
evidence of record does not support the assignment of an 
increased or separate compensable rating for the veteran's 
service-connected right knee disability under Diagnostic Code 
5257, as the findings concerning the right knee do not show 
any findings of instability or do not meet or more nearly 
approximate moderate recurrent subluxation or lateral 
instability.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (2006).

Degenerative arthritis has not been established by X-ray 
findings, thus consideration Diagnostic Code 5003 is not 
appropriate.  (See, VA X-ray report of March 2005).  It is 
neither contended nor shown that the veteran's service-
connected right knee disability involves ankylosis 
(Diagnostic Code 5256), dislocated semilunar cartilage 
(Diagnostic Code 5258), impairment of tibia and fibula 
(Diagnostic Code 5262) or genu recurvatum (Diagnostic Code 
5263).  Although the veteran underwent arthroscopic surgery 
in service for a torn medial meniscus, described as a partial 
medial meniscectomy, a radiology report in September 2000 
described the knees as essentially negative, and the right 
knee x-ray in March 2005 showed no significant abnormality.  
The Board concludes that a separate, compensable rating under 
Diagnostic Code 5259, symptomatic removal of semilunar 
cartilage, is not supported by the evidence.

The criteria for a higher initial rating under Diagnostic 
Codes 5003 or 5256 through 5263 have not been met.  The Board 
finds that the evidence does not support the assignment of an 
increased or additional separate rating for the veteran's 
service-connected right knee disability under the Schedule.  
The veteran's reports of chronic right knee pain, 
instability, and limitation of activity do not meet or more 
nearly approximate the criteria for an increased or 
additional separate compensable rating under Diagnostic Codes 
5256 through 5263.  See 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a (2006).  

An evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  On VA 
examination in September 2000, the examiner stated that there 
was no evidence that weakened movement, pain, fatigue, or 
loss of co-ordination cause any restriction of motion about 
the right knee.  It was noted that after flexing the right 
knee by force, pain develops.

After considering the effects of the pain on movement, 
functional limitation, tenderness, stiffness, weakness, and 
fatigability, as described in the records of examination and 
treatment, the Board concludes that the disabling effects of 
the pain alone do not meet or more nearly approximate the 
criteria for assignment of a higher rating under 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Board will also consider whether a separate, compensable 
evaluation is warranted for a surgical scar.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  Effective August 30, 
2002, new regulations were promulgated concerning ratings for 
skin disorders (including scars).  In this case the evidence 
does not show that a separate compensable rating is warranted 
for a right knee scar.  Under 38 C.F.R. § 4.118, Diagnostic 
Codes 7803 and 7804 (effective prior to August 30, 2002), a 
10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration, or scars, which are 
shown to painful and tender on objective demonstration.  
Additionally, scars could be rated based on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (effective prior to August 30, 2002).  Currently, 
under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805 (2006), a 10 percent evaluation is warranted 
for superficial scars that are painful on examination, for 
scars that exceed 6 square inches, for scars are unstable, or 
for scars that limit function.  In this case, none of the 
medical evidence of record shows complaints or findings of 
pain or tenderness concerning the veteran's right knee scars.  
On VA examination in September 2000, the examiner noted small 
arthroscopic scars about the right knee area.  On VA 
examination in April 2004, no scarring was noted.  The Board 
finds that there is no evidence to show that the veteran has 
compensable manifestations of his right knee scars under any 
version of 38 C.F.R. § 4.118.  Consequently, the assignment 
of a separate 10 percent evaluation for right knee scarring 
is not warranted.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO sent two separate notification letters regarding these 
issues in March 2004.  These letters were after the initial 
RO denials of the claims.  However, notice was subsequently 
sent prior to certification to the Board.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims.  Both of the March 2004 letters 
informed him about VA's duty to assist him, informed him of 
what was needed from him, including any evidence that he had 
pertaining to the claims.  The letters complied with the 
requirements of Quartuccio.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  The veteran he 
was provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
issues on appeal in an October 2006 letter.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had hearings, he 
has been examined, and records have been obtained.  He has 
not identified any records which could be pertinent to his 
claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.  


ORDER

An initial rating beyond 20 percent for service-connected 
right shoulder disorder is denied.  

An initial rating higher than 10 percent for a right knee 
disability is denied.


	(CONTINUED ON NEXT PAGE)



REMAND

The veteran appealed the initial rating, effective from April 
1999, that was assigned in August 1999.  Rating criteria for 
scars were revised effective August 30, 2002.  See 67 Fed. 
Reg. 49590- 49599 (July 31, 2002) and corrections 67 Fed. 
Reg. 58448- 58449 (Sept. 16, 2002).  Under the prior 
criteria, and the current, under Diagnostic Code 7805, scars 
may be rated on limitation of function of the affected part.  

On VA examination in April 2004, the veteran denied having 
any symptoms from the scar.  The examiner stated that there 
was a barely perceptible scar of the left zygoma measuring 
0.4 cm x 0.2 cm which is hypopigmented.  There was no pain in 
the scar, no adherence no texture change no elevation and no 
depression.  The scar was noted not to be unstable, or deep.  
It was described as superficial with no inflammation, edema 
or keloid formation.  There was no deformity or asymmetry of 
any of the impaired features of the face.  The examiner 
reported that limitation of motion and limitation of function 
is caused by the scars.  This finding appears to be 
inconsistent with the other findings noted by the examiner, 
and an explanation as to the limitation of function so caused 
was not provided.  38 C.F.R.4.118, Diagnostic Codes 7803, 
7804, 7805 (2006).  

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of  
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  Schedule the veteran for an 
examination to evaluate his scar of the 
left cheek.  The claims file must be made 
available the examiner for review.  The 
scar must be described in detail and the 
examiner should indicate the location and 
size of the scar and whether it meets any 
of the eight characteristics of 
disfigurement discussed in 38 C.F.R. § 
4.118, Diagnostic Code 8100 (2006).  The 
examiner should report whether the scar 
is painful on objective examination, and 
whether the scar limits the function of 
the part affected.  If there is 
limitation of motion or function, 
complete details must be provided.  A 
complete rationale should be provided for 
any opinion given.  

2.  Readjudicate the issue on appeal.  If 
the desired benefit is not granted, an 
appropriate supplemental statement of the 
case should be furnished to the 
appellant.  The case should then be 
returned to the Board if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.   
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________
___
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


